Citation Nr: 0716209	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Linda E. Hodge, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
New Orleans, Louisiana, which granted service connection for 
PTSD and assigned an initial rating of 30 percent disabling.  
This matter also comes from a January 2003 rating decision 
that denied service connection for a left ankle disorder.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held before the RO in 
December 2006.  A transcript of the hearing is associated 
with the file.  

The claim for service connection for a left ankle disorder is 
REMANDED to agency of original jurisdiction (AOJ).  VA will 
notify the appellant if further action is required.


FINDING OF FACT

From initial entitlement, the veteran's service-connected 
PTSD was manifested by such as symptoms as sleep 
difficulties, nervousness, irritability, tension, exaggerated 
startle response, fearfulness, nightmares, intrusive thoughts 
and Global Assessment of Functioning (GAF) scores 
attributable to PTSD of 51 to 55 and shown by medical 
evidence to cause occupational and social impairment with 
reduced reliability and productivity due to his PTSD 
symptoms.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
more, for PTSD have been met from initial entitlement.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's initial claim for service 
connection for PTSD was received in March 2000.  After 
denying this claim in an October 2000 decision that the 
veteran appealed, the RO issued a duty to assist letter in 
March 2002 that addressed the service connection claim.  
After the August 2003 rating granted service connection for 
PTSD and assigned a 30 percent rating which the veteran 
appealed, the RO sent another duty to assist letter in a 
February 2006 letter addressing the increased rating issue.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The June 2003 VA 
examination included examination of the veteran and review of 
the record and provides sufficient evidence to adjudicate the 
veteran's claim seeking entitlement to an increased rating 
for the PTSD.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.   In 
the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Additionally, the veteran retains the right to request an 
earlier effective date.  For these reasons, and in light of 
the favorable outcome of this decision, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006). Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 (2006) requires that 
each disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 (2006) requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work. 38 C.F.R. § 4.7 (2006) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2006).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006). 
These criteria contemplate that a 30 percent evaluation is to 
be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment. 38 C.F.R. § 4.126 (2006).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005). 
). GAF scores of 81 to 90 indicates absent or minimal 
symptoms (e.g. mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, with no more than everyday problems (e.g. an occasional 
argument with family members.) GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning. Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.) Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id. Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id. Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

The veteran filed his claim for service connection for PTSD 
in March 2000.  After denying service connection in October 
2000, which the veteran appealed, the RO in an August 2003 
rating decision granted service connection for PTSD and 
assigned a 30 percent initial rating.  The veteran disagrees 
with this rating.

VA treatment records revealed that the veteran attended a 
pain management clinic during the year of 2000, which 
addressed complaints that included pain related depression, 
along with issues such as anger, decreases in leisure time 
with family, activities and work productivity discussed as 
well as coping mechanisms for pain.  

Also in 2000, VA treatment records reflected treatment for 
PTSD.  He was said to meet the criteria for PTSD in February 
2000.  He entered intake for PTSD clinic in April 2000.  A 
May 2000 report detailed complaints such as insomnia, 
depression, irritability and isolation from others.  He also 
had nightmares of Vietnam, avoidance of crowds even in the 
waiting room and intrusive recall of Vietnam.  He also had 
angry outbursts.  He reported being unemployed since a work 
accident 8 years ago and since then his sleep problems 
worsened.  Mental status examination at the time showed him 
to be very depressed with psychomotor retardation, 
circumstantial and obsessive thoughts.  There was no evidence 
of a perceptual disorder, suicidal or homicidal thought.  His 
attention and concentration was fair.  His memory was fair, 
his judgment was okay.  He had insight and was aware of being 
depressed.  He was diagnosed with PTSD and major depression.  
He was said to meet the full criteria for PTSD.   

He attended PTSD group clinic for PTSD symptoms from June 
through August 2000, with topics addressed including 
hypervigilance and reexperiencing intrusive thoughts and 
their impact on his life.  Also in August 2000, he reported 
trouble sleeping and grogginess in the morning.  The PTSD 
group addressed holiday stress in December 2000.  

A June 2003 VA examination for PTSD included a claims file 
review and examination of the veteran, including 
administering several tests.  When asked why he was applying 
for compensation for PTSD, he said he need the money.  He 
also indicated that he had learned more about stress over the 
years and noticed he had more stress and irritability.  He 
also complained of insomnia, nightmares, worrying, disturbing 
memories and isolation.  He indicated that prior to service, 
he got along well with others including his family and had an 
active social life.  He discussed his Vietnam stressors in 
detail.  He indicated that while in Vietnam he drank heavily 
to intoxication, and also gave a history of an arrest for 
disturbing the peace while drinking, but had since stopped 
drinking for 10 years.  He was married to his wife for 20 
years and this was his only marriage.  He reported having 
money problems that caused great stress.  He was having 
increased irritability with his wife and the wife confirmed 
this.  Socially, he reported he had no friends or 
acquaintances.  He had friends in the past, but he distanced 
himself from them as he felt they did not enjoy his company 
because he does not like to do many activities.  His 
participation in enjoyable activities has decreased.  He said 
his decrease in enjoyable activities was partly due to money 
problems, physical pain and lack of motivation.  He was 
presently unemployed but had worked in construction and 
manual labor.  He indicated that the instability of such 
trades led to money troubles and stress.  He said he cannot 
work due to physical pain and psychiatric factors.  He said 
he was easy to get along with and had no problems working.  
His legal history was limited to the disorderly conduct 
arrest while drinking.  Currently he was in the New Orleans 
VA PTSD program since 2000.  He was prescribed several 
medications for depression, anxiety and sleep problems.  

Mental status examination revealed him to be well groomed 
with appropriate attires and grooming.  He was fully oriented 
and cooperative.  His thought processes were clear and 
logical and speech was normal in rate, rhythm and volume.  He 
was an adequate historian.  There was no psychomotor 
retardation present.  His affect was mildly dysphoric and it 
did not change even when he discussed stressors.  He denied 
any psychotic symptoms, suicidal or homicidal thoughts.  He 
did report daily intrusive thoughts but could stop them by 
engaging in activity.  He had nightmares 4 times a week.  He 
used to have mild psychological reactivity to triggers but 
this no longer occurs.  He tried to avoid thoughts or 
reminders of Vietnam.  Although he cited a decrease in 
enjoyable activities, this may be partly due to factors such 
as financial and physical restrictions.  He did some leisure 
activities like going outdoors, but this was limited and he 
felt that his motivation to do so had decreased.  He reported 
feelings of isolation from others.  He denied friends or 
acquaintances.  Although he reported insomnia, he was said to 
sleep 6 hours a night, which the examiner noted was not 
necessarily abnormal, but he indicated the sleep was restless 
and he desired more.  He reported mild feelings of 
irritability but was able to control his emotion.   He denied 
expressions of anger with violence or even yelling.  He did 
jump to loud sudden noises and also reported hypervigilance 
but could not cite specific examples.  He also reported 
feeling depressed over the past 5 years, and cited symptoms 
consistent such as insomnia, anhedonia, low energy and poor 
appetite.  He denied other depressive symptoms over the past 
5 years.  He also endorsed symptoms consistent with 
generalized anxiety disorder (GAD) and was said to worry 
excessively but was not sure whether such worrying predated 
service.  His Axis I diagnosis was PTSD, GAD, Major 
Depressive Disorder single episode, mild degree, and past 
alcohol dependence in full remission.  His GAF was 51.  

VA treatment records through much of 2003 and 2004 primarily 
address multiple physical complaints, with PTSD mentioned 
sporadically.  A July 2003 neurology note noted multiple 
complaints, including PTSD, anxiety and depression, and he 
was said to be poorly compliant with his Zoloft medication.  
A July 2004 regular clinic record noted the veteran to be 
doing fairly well, but he had complaints of waking in the 
morning, feeling like he had not slept.  A July 2004 PTSD 
screen was positive for the following symptoms in the past 30 
days, nightmares/intrusive thoughts, avoidance of reminders 
of stressors, hypervigilance or easily startled and feelings 
of numbness and detachment from others.  

A March 2005 PTSD outpatient record revealed the veteran to 
arrive expressing multiple complaints about the VA and his 
situation, and he was speaking with a loud voice, but was 
able to be calmed down.  He also appeared to be in physical 
pain walking.  His mood was anxious, but he again denied 
suicidal or homicidal thoughts or psychotic thoughts.  He 
indicated that his sleep was fairly good, but he still had 
nightmares that sometimes caused him to awaken in a sweat.  
In May 2005 he again met the screening criteria for PTSD.  A 
January 2006 record revealed his mental status to be in no 
distress except for some pain.  He was appropriately dressed 
and groomed.  He related well and was very verbal and 
cooperative.  His mood was dysthymic and he expressed a full 
range of emotions.  He again had appropriate affect and his 
thought content was goal directed and logical.  He denied 
hallucinations, suicidal or homicidal thoughts.  He still had 
combat related nightmares and expressed increased 
irritability from news of the recent hurricane.  His judgment 
and insight were adequate.  He was assessed with PTSD and 
adjustment disorder with disturbance of emotion.  His GAF 
score was 55.   

In May 2006 the veteran was noted to have relocated from New 
Orleans to Jackson due to hurricane Katrina.  He had 
inadvertently stopped treatment with sertraline and was now 
having increased problems with sleep disturbance, anxiety and 
irritability with family members.  Otherwise he denied 
harmful or psychotic thoughts.  In June 2006 much of the 
session focused on the veteran's dealings with the aftermath 
of hurricane Katrina and he expressed anger towards neighbors 
who he felt expected him to help them when he was not in a 
position to help himself.  He also aired negative feelings 
about a recent trip to the mountains with his wife and 
family, where there was apparently some conflict with others, 
and he also was not happy of the lack of things to do there.  

In December 2006 the veteran testified that his PTSD has 
worsened since he was originally granted 30 percent.  He said 
his ability to socialize with others including family members 
has suffered and he said he loses his temper easily.  He 
indicated that he had gotten regular therapy but now lived 
too far from the treatment facility.  He stated that he has 
panic attacks, sleep problems and flashbacks.  

Based upon review of the evidence, the Board finds that the 
evidence favors an increased rating to 50 percent disabling 
for the veteran's PTSD from initial entitlement.  The 
evidence reflects that the veteran's PTSD symptoms more 
closely resemble occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence, detailed above, generally revealed him to be 
subject to depressed moods, inappropriate anger, 
irritability, lack of energy, lack of enjoyment of 
activities, intrusive thoughts, frequent Vietnam nightmares 
and periods of avoiding others, which have caused him social 
and occupational impairment.  His GAF ranged from 51 to 55, 
which is consistent with symptomatology warranting a 50 
percent rating.  

However, his symptoms fail to more closely resemble the 
criteria for a 70 percent rating.  He indicated that when he 
was physically able to work, he maintained fairly good 
relationships with coworkers, he has been married to his wife 
for over 20 years and apparently has a good relationship with 
her aside from stress due to financial problems.  He has 
consistently failed to show evidence of such disturbances of 
thought such as hallucinations, paranoid ideations or ideas 
of harming himself or others, or other disturbance of thought 
that would suggest more severe symptomatology.  In summary 
the evidence supports a 50 percent rating but no more, for 
the veteran's PTSD symptoms.  

Extraschedular Consideration

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the veteran is noted to 
be unemployable due to physical problems, not just from PTSD, 
and he indicated he got along well with others when he was 
physically able to work.  Thus he is not shown to be rendered 
unemployable by his PTSD, nor is he shown to have such 
frequent periods of hospitalization so as to render the 
schedular standards impractical.  


ORDER

From initial entitlement, a rating of 50 percent, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The veteran contends that service connection should be 
granted for a left ankle disability.  He alleges that he 
injured the ankle during active duty for training while in 
the National Guard.  

A review of the evidence reflects that a remand is necessary 
for proper adjudication of this claim.  

The RO is noted to have initially denied this claim in 
January 2003 based on the evidence failing to show evidence 
of an inservice injury of the left ankle.  

Following this decision, evidence was obtained including 
National Guard records showing that that the veteran injured 
his left ankle on the line of duty during active duty for 
training in August 1976, when he got out of a 3/4 ton truck and 
fell, spraining his left ankle.  Post service medical records 
revealed that he injured the left ankle again in an on the 
job injury in August 1989 and was treated for a contusion and 
possible fracture of the left ankle.  He continued to have 
problems with the left ankle thereafter and a March 2002 
magnetic resonance imaging (MRI) showed an abnormal left 
ankle.  The RO continued to deny this claim in the January 
2005 statement of the case, now on the basis that the left 
ankle injury shown during active duty for training was acute 
and transitory and that he injured his ankle after service.  

To date, no VA examination has been conducted that provides 
an etiology opinion on the basis of the review of the 
complete records on the claims file, including review of the 
injuries during and after active duty for training.  Although 
the veteran underwent a VA examination in February 1994 which 
mentioned the National Guard injury and the post-service 
injury to the left ankle, this examination did not include 
review of the claims file and was conducted at a time before 
the records of the National Guard injury had been obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As previously pointed out, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran notice, that includes: 
(1) an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective date, 
if service connection is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The veteran 
should also be provided a VA letter that 
informs him of the evidence needed to 
establish service connection as secondary 
to a service-connected disability.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal. 

2.  The AOJ should also schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed left ankle disability.  
The examination should determine whether 
a left ankle disorder was caused or 
aggravated by active service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records in the claims 
folder, examine the appellant and provide 
a written opinion as to the presence, 
etiology and onset of his left ankle 
disability.  Specifically, the examiner 
is requested to provide an opinion as to 
(1) the nature of the veteran's left 
ankle disability (2) whether it is at 
least as likely as not (at least a 50 
percent chance) that any diagnosed left 
ankle disability was caused or aggravated 
by the veteran's active duty for training 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the AOJ should 
readjudicate the veteran's remaining 
issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


